TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00581-CR



                                Shaurisha Jennell Steele, Appellant

                                                   v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 51,197, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Shaurisha Jenell Steele appeals the revocation of her community supervision for

robbery. See Tex. Pen. Code § 29.02; Tex. Code Crim. Proc. art. 42.12, § 23. She raises two points

of error on appeal relating to the imposition of court costs. We affirm the trial court’s judgment

of revocation.


                                          BACKGROUND

                 Steele pled guilty to the felony offense of robbery. The trial court deferred a finding

of guilt and placed her on deferred adjudication community supervision for a period of five years.

Subsequently, the State filed a motion to adjudicate guilt. Steele pled true to multiple allegations

asserting various violations of her community supervision, and the trial court adjudicated her guilty.

The court sentenced her to serve ten years in the Institutional Division of the Texas Department of

Criminal Justice, ordering that she participate in the State Boot Camp Program. See Tex. Crim.
Proc. art. 42.12, § 8; Tex. Gov’t Code § 499.052. Upon her successful completion of that program,

the trial court suspended further imposition of the ten-year sentence and placed Steele on community

supervision for a period of ten years. See Tex. Code Crim. Proc. art. 42.12, §§ 3, 8.

                The State subsequently filed a motion to revoke community supervision. Without

benefit of a plea bargain, Steele pled true to again violating the conditions of her community

supervision.   The trial court found the allegations to be true, revoked Steele’s community

supervision, and sentenced her to nine years in prison. At the time of sentencing, the trial court

ordered Steele to “pay all court costs in this case.” Steele appeals the judgment revoking her

community supervision.


                                            DISCUSSION

                The judgment revoking Steele’s community supervision ordered the repayment of

court costs in the amount of $482.50. In two points of error on appeal, Steele challenges the

assessment of these court costs. She asserts that (1) the fees were improperly assessed because she

was indigent and there was no evidence to support a finding by the trial court that she had the

financial ability to pay any attorney’s fees as part of the court costs assessed, and (2) there is

insufficient evidence in the record to sustain the imposition of the specific dollar amount of $482.50.

                In order to assess court-appointed attorney’s fees in a judgment, a trial court must

determine that the defendant has financial resources that enable her to offset in part or in whole the

costs of legal services provided. See Tex. Code Crim. Proc. art. 26.05(g); Mayer v. State,

309 S.W.3d 552, 555–56 (Tex. Crim. App. 2010). Here, the clerk’s record reflects that at three

stages in this proceeding (the adjudication, the revocation, and the appeal) the trial court found Steele

                                                   2
to be indigent and appointed counsel to represent her.1 Thus, Steele argues in her first point of error

that because she is indigent, the portion of court costs attributed to attorney’s fees should be deleted

from the judgment.

                 In her second point of error, Steele points out that the original clerk’s record in this

appeal contained no certified bill of costs, yet the trial court’s judgment indicates she must pay

$482.50 in court costs. Consequently, she argues that the evidence is insufficient to support the

imposition of the court costs and contends that the judgment should be modified to delete the court

costs assessed. However, Steele further asserts that “if the appellate record should be supplemented

to include a proper bill of costs, then the judgment should be modified to delete the portion of the

court costs which includes attorney’s fees.”

                 The district clerk supplemented the record during the pendency of this appeal to

include a certified bill of court costs. The bill of costs demonstrates that no portion of the court costs

assessed by the trial court includes court-appointed attorney’s fees. A convicted defendant’s

indigence is not relevant to the amount of court costs assessed when those court costs do not include

an obligation to pay court-appointed attorney’s fees under article 26.05(g) of the Code of

Criminal Procedure. See Pivonka v. State, No. 10-12-00176-CR, 2013 WL 4040112, at *2 (Tex.

App.—Waco Aug. 8, 2013, no pet. h.) (mem. op., not designated for publication); Slaven v. State,

No. 02-11-00297-CV, 2012 WL 5535603, at *4 (Tex. App.—Fort Worth Nov. 15, 2012, no pet.)

(mem. op.); Dissette v. State, No. 09-11-00672-CR, 2012 WL 1249014, at *1 (Tex.

App.—Beaumont Apr. 11, 2012, no pet.) (mem. op., not designated for publication).


        1
            The record reflects that retained counsel represented Steele at the original plea hearing.

                                                    3
               We overrule Steele’s first and second points of error.


                                         CONCLUSION

               Because the record demonstrates that no portion of the court costs assessed includes

the repayment of court-appointed attorney’s fees, we find no error in the trial court ordering Steele

to pay court costs as reflected in the judgment. We affirm the judgment revoking Steele’s

community supervision.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Affirmed

Filed: September 26, 2013

Do Not Publish




                                                 4